Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Herman Paris on 6/17/2016.
The claims have been changed to as follows:
	1.  (Previously Presented) An information processing apparatus comprising a processor, in communication with a memory, executing a process including:
		acquiring identification information of a wireless device and information for identifying a position of the wireless device;
		storing a learned model generated by performing machine learning by using a training dataset including a position of a person to which the wireless device is attached and a movement destination of the person to which the wireless device is attached; 
		inferring the movement destination of the person to which the wireless device is attached from the position of the wireless device, based on the learned model; and
		reporting the inferred movement destination, wherein
		the learned model is generated by performing the machine learning by using the training dataset including the position of the person to which the wireless device is attached, the movement destination of the person to which the wireless device is attached, and information of an action performed at the movement destination, and
		the inferring includes inferring the movement destination of the person to which the wireless device is attached and the information of the action performed at the movement destination, based on the position of the wireless device.  

		2 – 3. (Canceled)


		the training dataset includes a time at which the identification information of the wireless device and the information for identifying the position of the wireless device have been acquired, and
		the inferring is based on the time at which the identification information of the wireless device and the information for identifying the position of the wireless device have been acquired.

		5.  (Original) The information processing apparatus according to claim 1, wherein the training dataset is obtained by deleting aberrant data, which is detected as including an aberration, from the acquired information for identifying the position of the wireless device.

		6.  (Original) The information processing apparatus according to claim 5, wherein the process further includes:
		deleting, from a candidate of the training dataset, an input value of past position information of the person to which the wireless device is attached and an output value obtained by performing a predetermined calculation process on the input value, upon determining that the input value and the output value are aberrant values upon detecting that a difference between a tendency of the input value and a tendency of the output value exceeds a predetermined reference.     

		7.  (Original) The information processing apparatus according to claim 1, wherein the reporting includes causing the movement destination of the person to which the wireless device is attached to be displayed on a screen of a report terminal or causing the movement destination of the person to which the wireless device is attached to be output by voice sound from the report terminal.  

		8.  (Original) The information processing apparatus according to claim 1, wherein the reporting includes reporting one of the movement destinations of the person to which the 

		9.  (Currently Amended)  An information processing system comprising:
a wireless device ; and
 a processor, in communication with a memory, executing a process including:
		acquiring identification information of the wireless device and information for identifying a position of the wireless device;
		storing a learned model generated by performing machine learning by using a training dataset including a position of a person to which the wireless device is attached and a movement destination of the person to which the wireless device is attached; 
		inferring the movement destination of the person to which the wireless device is attached from the position of the wireless device, based on the learned model; and
		reporting the inferred movement destination, wherein
		the learned model is generated by performing the machine learning by using the training dataset including the position of the person to which the wireless device is attached, the movement destination of the person to which the wireless device is attached, and information of an action performed at the movement destination, [[and]]
		the inferring includes inferring the movement destination of the person to which the wireless device is attached and the information of the action performed at the movement destination, based on the position of the wireless device, and
the wireless device is a radio frequency identifier tag.  

		10.  (Previously Presented) A method executed by a computer, the method comprising:
		acquiring identification information of a wireless device and information for identifying a position of the wireless device;
		inferring a movement destination of a person to which the wireless device is attached from the position of the wireless device, based on a learned model generated by performing machine learning by using a training dataset including a position of the person to 
		reporting the inferred movement destination, wherein
		the learned model is generated by performing the machine learning by using the training dataset including the position of the person to which the wireless device is attached, the movement destination of the person to which the wireless device is attached, and information of an action performed at the movement destination, and
		the inferring includes inferring the movement destination of the person to which the wireless device is attached and the information of the action performed at the movement destination, based on the position of the wireless device.

11. (Canceled)


[End Amendment]


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HONGMIN FAN/Primary Examiner, Art Unit 2685